Case 19-19003      Doc 36     Filed 09/19/19 Entered 09/19/19 13:33:54              Desc Main
                                Document     Page 1 of 3


                 IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

                                               )
 In re:     Tracey Brooks Holloway             )         19 B 19003
                                               )
              Debtor(s)                        )         Judge Timothy A Barnes
                                               )

                          Notice of Motion & Certificate of Service

 Tracey Brooks Holloway                            David Siegel
 1415 N Dearborn Unit 16A                          Via the clerk’s ecf noticing procedures
 Chicago, IL 60610



        On October 10, 2019 at 10:30 a.m. I will appear in Courtroom 744 of the
 Dirksen Federal Building at 219 S. Dearborn Chicago, IL 60604, and present this motion,
 a copy of which is hereby served upon you.
         I certify under penalty of perjury that I mailed a copy of this notice to the above
 listed persons by first class US mail, postage prepaid, or as otherwise indicated above on
 September 19, 2019.




                                                         Marilyn O Marshall, Trustee


                                                         /s/ O. Anthony Olivadoti
                                                         By: Anthony Olivadoti



 Office of the Chapter 13 Trustee
 Marilyn O Marshall
 224 S. Michigan
 Suite 800
 Chicago, IL 60604
 (312) 431-6533
Case 19-19003         Doc 36   Filed 09/19/19 Entered 09/19/19 13:33:54          Desc Main
                                 Document     Page 2 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

                                              )
 In re:     Tracey Brooks Holloway            )       19 B 19003
                                              )
              Debtor(s)                       )       Judge Timothy A Barnes
                                              )
                          Motion to Dismiss Case for Ineligibility
         NOW COMES Marilyn O Marshall, Standing Trustee, and requests that this case
 be dismissed as Debtors are ineligible for Chapter 13 relief pursuant to 11 USC Section
 109(e), and in support thereof states the following:


 1. Debtor filed a petition for relief under Chapter 13 on July 5, 2019.

 2. Section 11 USC §109(e), provides in part that only a Debtors whose unsecured debt

    does not exceed $419,275.00 and secured debt of less than $1,257,850.00 may

    proceed under Chapter 13.

 3. Debtor’s original schedules indicate that the debtor owes $12,000.00 in priority debt

    and $208.732.00 in general unsecured debt.

 4. Debtor’s schedules were not filed in good faith as debtor did not disclose that her

    company, Gold Coast Partners, LLC was in a Chapter 11 case nor did the debtor

    disclose all the debts and creditors that she guaranteed for her company.

 5. To date creditors have filed total claims of $672,663.97. Of those claims, $378.689.29

    are unsecured (note that claims 22 and 23 are duplicative and only were counted once

    in the totals).

 6. Debtor is a guarantor and appears to be also personally liable to an undisclosed

    creditor in this case, Alliance Laundry Systems, LLC.
Case 19-19003      Doc 36     Filed 09/19/19 Entered 09/19/19 13:33:54            Desc Main
                                Document     Page 3 of 3


 7. Alliance is schedules by Gold Coast in the Chapter 11 case as being owed

    $600,240.94 to secure collateral valued at $177,535.00. This leaves the debtor with

    additional unsecured debt of $422,705.94.

 8. Therefore, Debtor’s owes at least $801,395.23 in unsecured debt alone as of the date

    this case was filed.

 9. Debtor is over the debt limit when this case was filed and therefore not eligible for

    Chapter 13 relief.

     WHEREFORE, Trustee prays that this case be dismissed, and for such other and
 further relief as this court deems proper.
                                                      Respectfully submitted,
                                                      Marilyn O Marshall, Trustee
                                                      /s/ O. Anthony Olivadoti
                                                      By: Anthony Olivadoti




 Office of the Chapter 13 Trustee
 Marilyn O Marshall
 224 S. Michigan, Suite 800
 Chicago, IL 60604
 (312) 431-6533
